Citation Nr: 0418348	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  01-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for frostbite of the 
hands.  

2. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for frostbite of the feet.  

(The issue of whether a timely substantive appeal has been 
received with respect to the issue of entitlement to service 
connection for frostbite of the hands and the issue of 
whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
frostbite of the feet is the subject of a separate decision 
by the Board).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service from January 1955 to 
December 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

A Board hearing was held at the RO in January 2003.  When the 
case was previously considered by the Board, in August 2003, 
it was REMANDED so that a hearing could be scheduled on the 
issue of whether a timely substantive appeal was filed with 
respect to a December 1999 decision that denied a claim of 
service connection for frostbite of the hands, and an 
application to reopen a previously denied claim of service 
connection for frostbite of the feet.  That hearing was held 
in December 2003.  

(The issues of entitlement to service connection for 
frostbite of the hands and entitlement to service connection 
for frostbite of the feet are addressed in the remand that 
follows the decision below.)




FINDINGS OF FACT

1.  In August 1991, the RO denied the veteran's claim of 
service connection for frostbite of the feet.  He was 
notified in September 1991, but did not appeal. 

2.  Since the August 1991 rating decision, evidence has been 
received which is so significant that it must be considered 
to fairly decide the merits of the underlying claim of 
service connection.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a claim of 
service connection for frostbite of the feet has been 
received.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Analysis of 
this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

Review of the claims folder reveals a previous decision by 
the RO.  In August 1991, the RO denied the veteran's claim of 
service connection for frostbite of the feet.  He was 
notified in September 1991, but did not initiate an appeal.  
Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 19.129, 
19.192 (1991).  Nevertheless, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

For claims to reopen filed prior to August 29, 2001, such as 
this veteran's, "new and material" evidence means evidence 
not previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, the Board has no 
jurisdiction to consider the claim unless the appellant 
submits new and material evidence.  Therefore, whether the RO 
considered the issue or not, the first determination which 
the Board must make, is whether the veteran has submitted new 
and material evidence to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The evidence of record at the time of the August 1991 rating 
decision included the report of a September 1956 separation 
examination.  The remainder of the service medical records 
were not found and are presumed to have been destroyed in a 
fire at the records center.  At the time of the 1991 rating 
decision, there was no evidence of a current disability or of 
a connection of a current disability to disease or injury 
during service.  

Since the August 1991 rating decision, private and VA records 
have been received into evidence.  These mostly reflect 
current skin disorders of the extremities, which have been 
variously diagnosed.  There is one particular report from L. 
Dadmaraiu, M.D., which includes a diagnosis of status-post 
frostbite with residuals.  The reasons for this diagnosis are 
not clear; however, this is a medical opinion from a trained 
medical professional which seemingly links a history of 
frostbite to a current disability.  Such evidence was not 
previously in the record.  This nexus evidence bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant.  
Also, when considered in connection with evidence previously 
assembled, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  Thus, the doctor's opinion constitutes new 
and material evidence.  

Since new and material evidence has been received, the claim 
of service connection for frostbite of the feet must be 
reopened.  38 U.S.C.A. § 5108 (West 2002).  


ORDER

The application to reopen a claim of service connection for 
frostbite of the feet is granted.  


REMAND

The Board's August 2003 remand discussed the procedural 
posture of the claim for service connection for frostbite of 
the hands.  The August 1991 rating decision did not deny 
service connection for frostbite, generally.  It only 
addressed the claim of service connection for frostbite of 
the feet.  The September 1991 notice letter was restricted to 
frostbite of the feet.  The recent claim for service 
connection for frostbite of the hands was therefore a new 
claim which should have been addressed without regard to any 
prior decision.  The RO did not do so, but adjudicated the 
claim under the standard set for claims to reopen--requiring 
new and material evidence.  The rating decisions, statement 
of the case and supplemental statements of the case show that 
the new hand claim was consistently treated as part of the 
old foot claim.  The RO should adjudicate the hand claim 
separately, under the appropriate standard.  

VCAA requires VA to obtain medical opinions.  38 U.S.C.A. 
§ 5103A(d)(1) (West 2002).  That would be appropriate in this 
case.  38 U.S.C.A. § 5103A(d)(2) (West 2002).  

Accordingly, the issues of entitlement to service connection 
for frostbite of the hands and entitlement to service 
connection for frostbite of the feet are REMANDED to the RO 
for the following actions:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent decisions of the 
United States Court of Appeals for 
Veterans Claims, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  
The veteran should be specifically 
instructed as to the information or 
evidence he should submit, if any, and of 
what information or evidence VA would yet 
obtain.  The veteran should also be told 
to submit any pertinent evidence in his 
possession.

2.  The RO should schedule the veteran for 
examinations of his skin, peripheral 
nerves and extremity vascular system.  The 
claims folder should be made available to 
the examiners for review.  All indicated 
tests and studies should be done.  The 
examiners should express opinions on the 
following, with a complete explanation:  
?	Does the veteran have any residuals 
of frostbite?  If so please describe 
and diagnose them.  
?	Is it at least as likely as not that 
any frostbite residuals the veteran 
may have are the result of cold 
exposure during active military 
service?  

3.  Thereafter, the RO should re-
adjudicate these claims.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



